Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 26, 2021, Citation No.: 475 has a required publication date and therefore is not considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10896442. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claim 1 of the U.S. Patent No: 10896442.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9978082. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1 and 13 of the U.S. Patent No: 9978082.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 22 and 36 of U.S. Patent No. 9959555.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1, 12, 22 and 36 of the U.S. Patent No: 9959555.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9633373.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1 and 11 of the U.S. Patent No: 9633373.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9779419.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1 and 10 of the U.S. Patent No: 9779419.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9179298.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1 and 10 of the U.S. Patent No: 9179298.

1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 8918074.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1 and 7 of the U.S. Patent No: 8918074.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 8831557.  Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claim 1 of the current application is generic to limitations of claims 1 and 9 of the U.S. Patent No: 8831557.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bandyopadhyay  et al. (Hereinafter referred to as Bandyopadhyay, US 20120009896 A1).

As per claim 1:
Bandyopadhyay discloses a mobile communication terminal ([0063]: mobile device 200) comprising:
a display ([0063]: a touch screen display 230)
a camera ([0063]: a camera shutter); and
a button located outside the display ([0063]: one of several hardware buttons, including a power button 222, and a camera shutter (image-capture) button 224_located outside of a touch display 230);
wherein the terminal is configured to switch from an inactive state to an active state in response to a user input received on the button while the terminal is in the inactive state ([0104]: The user can also enter state 740 directly from the mobile device lock screen state 710. For example, while presenting the lock screen, receiving specified input (e.g., receiving a press on a power button, receiving a press on any key, or other predetermined input) transitions the device via transition 742 to state 740. In this case, if the mobile device is unsuccessful in authenticating a user, the device follows transition 746 back to state 710, remaining in an above-lock mode throughout. If the mobile device successfully authenticates a user, then the device state changes to below-lock mode, and the device transitions to the mobile device normal home screen at state 760);
wherein the inactive state is defined as the terminal is communicable and the display is being turned off ([0123]: At state 910, a handheld phone coupled with a proximity sensor and 
wherein the active state is defined as the terminal is communicable and the display is being turned on ([0125]: Other state transitions can be realized from state 910 using the power key. For example, if a quick press and release of the power key is detected, the device turns the display on and transitions 962 to state 960. At state 960, the camera display is on, but the device is locked and its camera is turned off. If a full press of the camera key is detected, the device launches the camera and transitions 968 to state 950. Alternatively, if a quick press and release of the power key is detected, the display is turned off, and the device transitions 964 to state 910, where the image-capture module and/or image-capture applications are put into sleep mode); 
wherein upon receiving the user input while the terminal is in the inactive state, the terminal is configured to perform a first function with no additional user input ([0043]:  Above-lock means that a device is in a state where at least some functions of the device are not accessible to a user as a result of the device being in the above-lock (or "locked") state; Below-lock means that a device is in a state where additional functionality is available that is not accessible to a user in the above-lock state;  A device may be described as having other states that are not necessarily mutually exclusive with the above-lock or below-lock authentication states--a device can be in either a low-power state or an active state while concurrently being in an above-lock state, a device can be in a below-lock state while concurrently being in a low-power or active state; [0125]: if a quick press and release of the power key is detected, the device turns the display on and transitions 962 to state 960—Active state. At state 960, the camera display is 
wherein upon receiving the user input while the terminal is in the inactive state, the terminal is configured to switch to the active state with no additional user input ([0125]: if a quick press and release of the power key is detected, the device turns the display on and transitions 962 to state 960. At state 960, the camera display is on—a switch to active state--, but the device is locked and its camera is turned off).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494